Exhibit 10.4

 

EXECUTION VERSION

 



JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of November 2, 2018 is by
and between WestRock Company (formerly, Whiskey Holdco, Inc.), a Delaware
corporation (“Holdco”), WRKCo Inc. (formerly, WestRock Company), a Delaware
corporation (the “Parent Borrower”), WestRock Company of Canada Holdings
Corp./Compagnie de Holdings WestRock du Canada Corp., a Nova Scotia unlimited
company (the “Canadian Borrower” and together with the Parent Borrower and any
Restricted Subsidiary of the Parent Borrower which the Parent Borrower has
designated a Borrower pursuant to Section 2.1(f), 2.2(f) or 2.3(f) of the Credit
Agreement, the “Borrowers”), Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement (as defined below) (the
“Administrative Agent”) and as multicurrency administrative agent (the
“Multicurrency Agent”) under that certain Credit Agreement dated as of July 1,
2015 (as amended, restated or otherwise modified, the “Credit Agreement”), by
and among the Borrowers, the Subsidiaries of the Parent Borrower from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
the Administrative Agent and the Multicurrency Agent. Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.

 

In connection with the Agreement and Plan of Merger, dated as of January 28,
2018, among Holdco, the Parent Borrower, Whiskey Merger Sub, Inc., a Delaware
corporation, Kola Merger Sub, Inc., a Delaware corporation, and KapStone Paper
and Packaging Corporation, a Delaware corporation, and as a condition precedent
to the effectiveness of the amendments set forth in Amendment No. 3 to the
Credit Agreement, dated as of March 7, 2018 (“Amendment No. 3”), Holdco has
elected to become party to, and a Guarantor under, the Credit Agreement.
Pursuant to Section 1 of Amendment No. 3, the Parent Borrower hereby notifies
the Administrative Agent that the Acquisition (as defined in Amendment No. 3)
has been consummated on the date hereof.

 

Accordingly, Holdco and the Borrowers hereby agree as follows with the
Administrative Agent and the Multicurrency Agent, for the benefit of the
Lenders:

 

1.        Holdco hereby acknowledges, agrees and confirms that, by its execution
of this Agreement, Holdco will be deemed to be a party to, and a “U.S.
Guarantor”, a “Guarantor” and the “Holdco” under, the Credit Agreement and shall
have all of the obligations of a U.S. Guarantor, a Guarantor and Holdco
thereunder as if it had executed the Credit Agreement. Holdco hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the applicable Credit Documents, including without
limitation (a) all of the representations and warranties set forth in Article
III of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Articles V and VI of the Credit Agreement. Without
limiting the generality of the foregoing terms of this Paragraph 1, Holdco
hereby guarantees, jointly and severally together with the other Guarantors, the
prompt payment of the U.S. Obligations and the Foreign Borrower Obligations in
accordance with Article X and Article XI of the Credit Agreement.

 

2.        Holdco acknowledges and confirms that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto. The information on the
schedules to the Credit Agreement is hereby supplemented (to the extent
permitted under the Credit Agreement or Security Documents) to reflect the
information shown on the attached Schedule A.

 

3.        The Borrowers confirm that the Credit Agreement is, and upon Holdco
becoming a U.S. Guarantor, a Guarantor and the Holdco, shall continue to be, in
full force and effect. The parties hereto confirm and agree that immediately
upon Holdco becoming a U.S. Guarantor, a Guarantor and the Holdco, the terms
“U.S. Obligations” and “Foreign Borrower Obligations” shall include all
obligations of Holdco under the Credit Agreement and under each other Credit
Document.

 

4.        Each of the Borrowers and Holdco agrees that at any time and from time
to time, upon the written request of the Administrative Agent, it will execute
and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

 



 
 

 

5.        This Agreement (a) may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

 

6.        This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York. The terms of Sections 9.12,
9.13 and 9.16 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.

 

 

 

 

 



 
 

 

 

WESTROCK COMPANY, a Delaware corporation               By: /s/ John D. Stakel  
Name: John D. Stakel Title: Senior Vice President and Treasurer



 

 



  WRKCO INC.,     a Delaware corporation                     By: /s/ John D.
Stakel     Name: John D. Stakel   Title: Senior Vice President and Treasurer    
              WESTROCK COMPANY OF CANADA HOLDINGS CORP./COMPAGNIE DE HOLDINGS
WESTROCK DU CANADA CORP.,
a Nova Scotia unlimited company                   By: /s/ John D. Stakel    
Name: John D. Stakel   Title: Senior Vice President and Treasurer



 

 



 

IN WITNESS WHEREOF, each of the Borrowers and Holdco has caused this Joinder
Agreement to be duly executed by its authorized officer, and the Administrative
Agent and Multicurrency Agent, each for the benefit of the Lenders, has caused
the same to be accepted by its authorized officer, as of the day and year first
above written.

 

 

Acknowledged, accepted and agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Multicurrency Agent

 



By: /s/ Kay Reedy   Name: Kay Reedy Title: Managing Director

 

  

 



 
 

 

SCHEDULE A

to

Joinder Agreement

 

Schedules to Credit Agreement

 

 

None.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 